Order filed February 1, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00698-CV
                                    ____________

   AWESTRUCK GROUP LLC AND OLASUNKANMI EZEKIEL AWE,
                       Appellants

                                          V.

                       AMOS FINANCIAL LLC, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-281115

                                     ORDER

      The notice of appeal in this case was filed December 6, 2021. Appellants have
not paid the filing fee of $205.00, and they were notified that they had not paid the
filing fee on December 17, 2021. In a similar vein, the clerk responsible for
preparing the record notified this court that appellants had not made payment for the
clerk’s record. No evidence that appellants have established indigence or are
otherwise excused by statute or the Texas Rules of Appellate Procedure from paying
fees or costs has been filed. See Tex. R. App. P. 5; Tex. R. Civ. P. 145. On January
11, 2022, this court notified appellants that the appeal was subject to dismissal unless
they filed a response with proof of payment for the clerk’s record. No response was
filed. Therefore, the court issues the following order.
      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 16, 2022. Appellants are further ordered to
demonstrate to this court that they have made arrangements to pay for the clerk’s
record on or before February 16, 2022. See Tex. R. App. P. 35.3(c). Failure to fulfill
either of these requirements will result in dismissal of this appeal. See Tex. R. App.
P. 5, 37.3(b).



                                   PER CURIAM


Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                          2